Citation Nr: 0718989	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-31 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an extraschedular rating for type II diabetes 
mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision.  In June 2006, the 
Board remanded for further development.  


FINDING OF FACT

Resolving all doubt in the veteran's favor, the evidence 
reflects that the veteran's diabetes mellitus causes marked 
interference with his employment as a truck driver and 
warrants a 40 percent extraschedular rating.


CONCLUSION OF LAW

The criteria for a 40 percent extraschedular rating for type 
II diabetes mellitus are met.  38 C.F.R. § 3.321 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in September 2003 and 
July 2006.  The RO specifically informed the veteran of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The veteran was 
essentially told to submit any evidence pertaining to his 
claim.  He was also notified of the type of evidence 
necessary to establish a disability rating and an effective 
date for the disability on appeal as outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains medical records and a VA examination report.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate his claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to the 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  

Analysis

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).  The criterion for such an award is a finding 
that the case presents an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards. The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further 
held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In this case, the April 2003 VA examination report noted that 
the veteran had been to the emergency room once in the last 
year.  Subsequently, a March 2006 private medical record 
noted that the veteran had not required hospitalization 
related to his diabetes mellitus.  The April 2003 VA 
examination report also noted that he had missed less than a 
week of work as a truck driver due to his diabetes.  However, 
more recent evidence showed that the veteran was unable to 
get a truck license due to his insulin-dependent diabetes 
mellitus and accordingly had to quit his job.  

Based upon the evidence, an extraschedular evaluation is 
established as the veteran's circumstances are exceptional.  
On review of the claim, Compensation and Pension Service in 
an October 2005 memorandum noted that entitlement to an 
extraschedular rating had not been established.  He has not 
been frequently hospitalized and in fact, there is no 
evidence of hospitalization since the incident mentioned in 
the April 2003 VA examination report.  The diabetes mellitus 
has not resulted in end organ damage, retinopathy or 
peripheral neuropathy to a compensable level.  The veteran 
indicated that he drove a truck so he would not have to be 
around people (due to his post-traumatic stress disorder) and 
also indicated that he had to quit his job due to his 
inability to get a truck driving license due to his diabetes 
mellitus.  While the current schedular evaluation 
contemplates limitation of activity and average impairment in 
earning capacity, the veteran has demonstrated that his 
circumstances are somewhat unique in that he has lost the job 
he has had for some time due to his service-connected 
diabetes mellitus.  The clinical records reflect that his 
activity is not restricted to any great degree, and in fact, 
show that he has been encouraged to be more active.  However, 
the fact that he is now unable to pursue his occupation is 
analogous to being regulated in his activity; resolving doubt 
in the veteran's favor, a 40 percent extraschedular rating is 
awarded.    

ORDER

An extraschedular rating for type II diabetes mellitus to 40 
percent is allowed, subject to the regulations governing the 
award of monetary benefits.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


